Investor Presentation Second Quarter 2010 Exhibit 99 Investment Highlights 1 nLeading provider of post-acute care nLargest contract manager of rehabilitation services nFourth largest post-acute hospital operator, third largest long-term acute care hospital provider nLarge, growing and highly fragmented market providing multiple growth opportunities nOrganic nAcquisitions nPositioned to leverage continuum capabilities under healthcare reform (e.g., bundled payment system) nStrong financial model nDiversified business lines nTrack record of strong earnings and operating cash flow nStrong management team with successful track record of adapting to change 13% Patient Discharge Destination1 LTACH / SNF IRF No post- acute care Hospice/Home Health 65% 2 Post-Acute Market Overview Medicare Post-Acute Spending (in billions) $ Projected3 Actual2 1”Examining Post-Acute Care Relationships in an Integrated Hospital System,” Dept. of Health and Human Services, Feb. 2009 2MedPAC Data Book, June 2010; does not include Home Health or Medicare Advantage 3Avalere Health LLC, Apr. 2009; does not include Home Health or Medicare Advantage LTACHs Long-Term Acute Care Hospitals IRFs Inpatient Rehabilitation Facilities SNFs Skilled Nursing Facilities nPositive demographic trends, with first wave of Baby Boomers entering Medicare in 2011; ≈ 72% of RehabCare patients are Medicare nMedicare expenditures for post-acute services (excluding home health) projected to increase 96% from 2009 to 2021 Acute care hospital Division Overviews Skilled Nursing Rehabilitation Services $1.3 billion pro forma1 operating revenues for LTM 6/30/10 Hospital Rehabilitation Services FS Freestanding HIH Hospital in Hospital Hospital Division 3 1Reflects acquisition of Triumph HealthCare on Nov. 24, 2009 n$611 mm - 47% of pro forma revenue n29 LTACHs, 6 IRFs; 13 states n20 FS LTACHs, 9 HIHs; 4 FS IRFs, 2 HIHs n1,605 licensed LTACH beds; 243 IRF beds n420,000 annual patient days n$507 mm - 39% ofpro forma revenue n1,115 SNF/long-term care programs in 37 states n8.1 mm annual patient visits nPolaris Group - consulting for long-term care facilities nVTA Management Services - therapy and nurse staffing for New York n$178 mm - 14% of pro forma revenue n148 hospital-based programs in 34 states n42,000 IRF discharges/year n1.2 mm annual outpatient visits Hospital Division Overview Competitive Landscape nOwns and operates 35 LTACHs and IRFs nLTACHs represent the earliest discharge option from the short-term acute care setting for medically complex patients; IRFs provide intensive rehabilitation with a ≈ 75% return to community rate nRehabCare pursues joint venture hospital partnerships (nine currently, representing 15 locations) with market-leading acute care providers and physician groups, in addition to its wholly owned facilities Market Size1: 221 IRFs (Freestanding and HIHs) Market Size1: 386 LTACHs IRFs LTACHs 4 Source: Information available from public filings or company websites 98 83 35 20 18 15 19 14 1MedPAC, Mar. 2010 Report to the Congress 2Pending completion of its acquisition of Regency Hosp. Co., Select Medical will be largest post-acute hospital operator Hospital Division Performance Hospital Division Financial Data 5 nLegacy hospitals reached breakeven operating earnings run rate at end of Q2’10; on track for breakeven operating earnings for FY2010 nLegacy LTACHs experiencing significant improvements under Triumph’s operating model and leadership nTriumph integration and expected synergies ahead of plan nSoft acute care volumes in key markets resulted in sequential decline in Triumph’s EBITDA margin from 17.7%¹ in Q1’10 to 16.7%¹ in Q2’10 nTriumph expected to achieve historical EBITDA margins by early 2011 ($ mm) Q1’10 Q2’10 Patient days Adjusted Revenue¹ $ 157.8 $ 160.1 Adjusted EBITDA margin1 13.1% 12.3% Legacy hospital adj.
